Wright, J.
4. Practice: change of order in Supreme Court. — The facts of this case and those transpiring in the court below, appear from the foregoing
°pini°n- And now, on this day, the responden*s an<l appellants (intervenors) move us to enter judgment in their favor against Corbin & Co. for $3,320, and against plaintiffs for costs. The grounds of the motion are, first, that, as the facts were found specially and entered of record, this court should enter the judgment which it is found should have been entered in the court below; second, from the facts and stipulations of the parties, the law is with them, and, *330hence, they are entitled to judgment. If this rule cannot be made, then it is asked that the court telow be directed to enter judgment in their favor; because they are entitled to it from the foregoing opinion, and because no other question remains to be litigated between the parties. This motion being resisted, I am directed to announce the unanimous opinion of the court, that it should be overruled.
It will be seen that the case was decided in January last, and at the close of the December Term, 1868, for .that was finally adjourned February 2, 1869. The order made was for the reversal of the case, and that the court below proceed therein in a manner not inconsistent‘with the opinion. In other words, there was nothing different from the usual order in cases where error is found and the cause reversed. Immediately thereafter the proper procedendo was issued and the entire case remanded to the court below. The sixty days allowed by our rules for filing a petition for rehearing has elapsed, and nothing of the kind has been asked by either party. But now, more than four months after the cause has been remanded, and after the close of the term at which judgment was entered, we are asked to enter a new judgment and effectually and conclusively close and cut off plaintiff’s right to the money here in controversy.
If the ease had been tried to a jury and all the evidence certified to us, it would not be claimed that it was our duty to enter judgment here upon finding that the verdict should have been for the appellant. And this, though we were moved thereto immediately upon the filing of the opinion. In' such a case, the cause would be remanded for retrial. And this, in the opinion of a portion of the court, would be the order where the facts have been found, “in an ordinary proceeding,” by the court under section 3088 of the Bevision. But, however *331this may be, we unite in the opinion that this motion comes too late. If, at any time, the order could be asked as a matter of right, it cannot certainly be, months after the cause was finally disposed of and remanded to the court below. For if so, then as well years as months after the decision of the case. Granting the duty and power to enter the judgment at the proper time, we cannot now know but that, for good and sufficient reasons, we esteemed it proper (Rev. § 8536) that the cause should be remanded for retrial. Under the section referred to, we may, in a proper case, “ render such judgment as the District Court should have done,” but we are not compelled to do so.
This is true even in cases of affirmance. Rev. § 3539. And it would be a most dangerous practice to allow a party to come at a succeeding term (and if it can be done at the next, then at cmy succeeding term), after all the facts and circumstances influencing the order made and leading to it have passed from the judicial memory, and ask for a new judgment — a judgment which, if asked at the appropriate time, might possibly have been resisted upon grounds the most cogent and irresistible. And this view is especially pertinent when it is remembered that plaintiffs (the appellees) relying, as we may reasonably presume, on the right to be again heard in the court below, made no application to be reheard in this court. This was their right. Rev. § 3543. And now if this order is made (the sixty days for filing a petition for rehearing having expired), they are effectually deprived of any remedy, however great the injury.
In analogy to the rule as applied to the. District Court, the better view is, that entries or orders made at a previous term shall only be altered or changed to correct an evident mistake (Revision, § 2661); and especially so, when applied to cases like that before us, when it is *332remembered that appellants can go to tbe District Court, invoke its action, and have the same, whether upon retrial or otherwise, reviewed here. They are by no means without remedy.
All that has been said is as applicable to the order asked to the court below, as to that which seeks a judgment in this court. Appellants, as a matter of right, are not entitled to either order. The case is in the District Court. If entitled to judgment as a matter of right without a retrial, and this shall be refused in the court below, they can have that order examined here. If such judgment is rendered, then the other party can be heard upon appeal. And just here, where the record leaves and places the case, we believe that the law contemplates that the parties shall be heard without further action on our part.
What this action should be, is not for us to suggest, further than has been done by the opinion and the process of the court, until the question shall come regularly before us.
The motion is denied, because, while it is the policy of the law to put an end to litigation, it is equally its policy and command that a party shall assert his right at the proper time. He may lose, and justly, too, by delay, quite as much as he might gain by a diligent assertion of his lights.
Motion overruled.